UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 19, 2011 CONMED CORPORATION (Exact name of registrant as specified in its charter) New York 0-16093 16-0977505 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 525 French Road Utica, New York 13502 (Address of principal executive offices, including zip code) (315) 797-8375 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (See General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. The annual meeting of shareholders of CONMED Corporation was held on May 19, 2011 (the “Annual Meeting”).Holders of Common Stock were entitled to elect seven directors.On all matters which came before the Annual Meeting, holders of Common Stock were entitled to one vote for each share held.Proxies for 24,420,800 of the 28,293,135 shares of Common Stock entitled to vote were received in connection with the Annual Meeting. The following table sets forth the names of the seven persons elected at the Annual Meeting to serve as directors until the first annual meeting of shareholders following the end of the Company’s fiscal year ending December 31, 2011 and the number of votes cast for, against or withheld with respect to each person. Election of Directors Director Votes Received Votes Withheld Broker Non-Votes Eugene R. Corasanti Joseph J. Corasanti Bruce F. Daniels Jo Ann Golden Stephen M. Mandia Stuart J. Schwartz Mark E. Tryniski Management Proposals For Against Abstain BrokerNon-Votes Ratification of the appointment of PricewaterhouseCoopers LLP as independent accountants for the Company for the fiscal year ending December 31, 2011 79,185 15,823 - Approve advisory vote on executive compensation One Year Two Years Three Years Abstain Broker Non-Votes Approval of advisory vote on frequency of advisory votes on executive compensation Based on the above results, the Board of Directors has determined it will submit to our shareholders an advisory vote on executive compensation every year. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CONMED CORPORATION (Registrant) By: /s/Robert D. Shallish, Jr. Robert D. Shallish, Jr. Vice President-Finance and Chief Financial Officer Date:May 19, 2011
